Citation Nr: 0726482	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot and 
ankle disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a gynecological 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; her husband
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran has verified service on active duty from August 
1989 to February 1990.  Additionally, she has unverified 
service from August 1981 to March 1984, and additional 
periods of service in the Army Reserve, both between her two 
reported periods and after her second period. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has both active and reserve duty, and has 
received treatment as a dependent of a service member from 
military facilities.  Thus, it is unclear from her service 
medical records what status she was when treated (i.e., 
active duty, active duty for training, dependent, etc.).  It 
does not appear that the full extent of her service has been 
verified, or that complete service records have been 
retrieved.  An effort should be made to do so now, to include 
obtaining the veteran's personnel file, any Reserve duty 
records, and service medical records dating from August 1989 
to February 1990. 

The veteran has reported several sources of medical treatment 
in conjunction with her claims for service connection.  
Although the AOJ has sought records from many of the named 
sources, the veteran's current name was used in the requests.  
She has received treatment, however, under four different 
names since her periods of service.  In order to fully assist 
this veteran, further efforts must be made to retrieve 
outstanding treatment records as outlined in the action 
paragraphs below.

The available service medical records demonstrate treatment 
for pelvic inflammatory disease, a left ankle twist and 
sprain, and chronic lumbar strain.  Relevant post-service VA 
outpatient clinical records show a current diagnosis of 
status post total hysterectomy with complications.  The 
veteran has testified that she has had serious gynecological 
symptoms since her separation from service which led to the 
hysterectomy and current complications.  An exam should be 
conducted and opinion sought to determine whether such a 
causal link exists.  See 38 C.F.R. § 3.159(c)(4) (2006).  

Post-service records do not show, however, diagnoses of a 
left ankle disorder or a low back disorder.  Because the 
veteran has reported other sources of treatment, however, 
that remain outstanding and that may show these diagnoses, it 
is inappropriate to discuss the merits without them.  If 
these records show current diagnoses, the veteran should be 
scheduled for a VA orthopedic examination to determine the 
nature and etiology of the current disorders.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Verify the veteran's active duty and duty 
with the Army Reserve by obtaining her 
personnel file, as well as any other applicable 
records.  In so doing, periods of ACDUTRA and 
INACDUTRA should be confirmed to the extent 
possible.  A request then should be made for 
the veteran's service medical records which 
have not yet been associated with the claims 
file.  In particular, attempt to locate records 
from the veteran's active duty period from 
August 1989 to February 1990, as well as any 
outstanding Reserve records.

2.  Request clinical records from the following 
sources, under the noted last names:

a.  William Beaumont Army Hospital, Fort 
Bliss, (as a dependent outpatient), from 1983 
to 1986, under the names C. R_____ and C. 
C_______. (refer to names at top of page)

b.  Jacksonville Naval Air Station, from 1989 
to 1990, under the names of C. R_____ and C. 
C_______.  

c.  Shands at Starke, from 1989 to the 
present, under the names of C. R_____, C. 
C_______, and C. H___.

d.  Dr. M.B.C., from 2000 forward, under the 
names C. B____, C. C_______, and C. H___.  

e.  Outpatient clinical records from the VAMC 
in Gainesville, Florida, dated from July 2004 
forward.

3.  After all available service medical records 
are received, schedule the veteran for a VA 
gynecological examination, to determine the 
nature and etiology of any disorder diagnosed.  
The claims file should be made available to the 
examiner and reviewed.  Based on the exam and 
the review, the examiner is asked to render an 
opinion as to whether it is at least as likely 
as not (probability of fifty percent or more) 
that the veteran's in-service occurrences of 
pelvic inflammatory disease with abdominal 
pains are related to her currently diagnosed 
disorder, to include whether they led to the 
veteran's hysterectomy.  A rationale for any 
opinion is expressed should be included.

4.  If the veteran's newly received post-
service clinical records show current diagnoses 
of a lumbar spine and/or  left ankle disorder, 
schedule the veteran for a VA orthopedic 
examination. The claims file should be made 
available to the examiner and reviewed.  Based 
on the exam and the review, the examiner is 
asked to render an opinion as to whether it is 
at least as likely as not (probability of fifty 
percent or more) that the veteran's in-service 
occurrences of low back pain, variously 
diagnosed as chronic lumbar strain and facet 
syndrome, are related to the currently 
diagnosed disorder.  Additionally, the examiner 
is asked whether it is at least as likely as 
not that the veteran's in-service occurrences 
of left ankle twists and sprain are related to 
the currently diagnosed disorder.  A rationale 
for any opinion is expressed should be 
included.

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and her representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



